                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                  IN THE UNITED STATES DISTRICT COURT                         May 28, 2021
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION
                                                                           Nathan Ochsner, Clerk




MARK DANIEL STEWART,                       §
SPN #01634622,                             §
                                           §
                  Plaintiff,               §
                                           §
v.                                         §        CIVIL ACTION NO. H-20-4247
                                           §
BOARD OF PARDONS AND PAROLES,              §
et al.,                                    §
                                           §
                  Defendants.              §


                       MEMORANDUM OPINION AND ORDER


        The plaintiff, Mark Daniel Stewart (SPN #01634622; former TDCJ
#02063704), has filed a Complaint for Violation of Civil Rights

under    42   U.S.C.   §       1983   ("Complaint")    (Docket   Entry      No.       1)
concerning a parole revocation proceeding that has resulted in his
detention at the Harris County Jail.                  Stewart has also filed
Plaintiff's More Definite Statement ("Plaintiff's MDS") (Docket
Entry No. 6), which includes exhibits related to the challenged
revocation proceeding.           Because Stewart proceeds in forma pauperis,
the court is required to scrutinize the Complaint and dismiss the
case if it determines that the action is "frivolous or malicious,"
"fails to state a claim on which relief may be granted," or "seeks
monetary relief against a defendant who is immune from such
relief." 28 U.S.C.         §   1915(e) (2) (B).   After considering all of the
pleadings, the court concludes that this case must be dismissed for
the reasons explained below.
                                    I.   Background

        Stewart was admitted to the Harris County Jail (the "Jail")
most recently on January 20,               2020, 1 following his arrest for
possession of a controlled substance. 2                Those charges are pending
against Stewart in the 248th District Court for Harris County,
Texas,        in Cause No.    166123201010. 3      Although the trial judge

granted him a "PR bond" in that case, Stewart was not released from
custody        because   of a hold       imposed _by parole officials,         who
instituted revocation proceedings against Stewart for violating the
terms and conditions of his supervised release from prison in
connection with a previous conviction. 4
        According to exhibits provided by Stewart, the Texas Board of
Pardons and Paroles ("Parole Board") held a preliminary hearing on
February 12, 2020, regarding the alleged violations committed by
Stewart. 5        The    exhibits    reflect    that    Stewart   was   previously
convicted of unlawful possession of a firearm as a felon and


      See Complaint, Docket Entry No. 1, p. 5; Plaintiff's MDS,
        1

Docket Entry No. 6, p. 1 Response 1.    For purposes of identifi­
cation all page numbers reference the pagination imprinted on each
docket entry by the court's electronic case filing system, ECF.
        2
            Plaintiff's MDS, Docket Entry No. 6, p. 2 Response 3(A) and
3 (B)

        3
            Id. at 2 Response 3(C).
        4
            Complaint, Docket Entry No. 1, p. 5.
      State of Texas Board of Pardons and Paroles Hearing/Waiver
        5

Results, attached to Plaintiff's MDS, Docket Entry No. 6, pp. 13-16.

                                          -2-
sentenced to 15 years' imprisonment on December 18, 2014. 6 Stewart

was released from state prison on July 18, 2018, and a warrant
issued for the revocation of his parole on November 14, 2019. 7      The
hearing officer found that Stewart violated the terms of his
supervised release by failing to report to his parole officer as
required on several occasions and that Stewart also failed to
reside in an approved place. 8       The hearing officer further found
that Stewart violated the terms of his release by committing a new
offense while on parole.9          At the close of      the preliminar y
proceeding, Stewart's parole officer and the hearing officer both
recommended proceeding with a final revocation hearing.10       Stewart
was provided with a copy of the report containing the results of
the preliminary hearing on October 19, 2020. 11
     Invoking 42 U.S.C.      §   1983,    Stewart has filed this action

against the Parole Board and Harris County Sheriff Ed Gonzalez. 12
Stewart seeks relief from the pending parole revocation proceedings
and the hold imposed by parole officials, which has resulted in his


     6
         Id. at 13.
     7
         Id.
     8
         Id. at 13-14.
     9
         Id. at 14-15.
     lOid. at 15.
     11   Id. at 16.
     12
          complaint, Docket Entry No. 1, pp. 2-3.
                                    -3-
continued confinement at the Jail. 13            Stewart contends that the

parole      hold   is   "discriminatory"      because   he   knows   of   other
"parolees" ·who have been released on PR bonds after receiving new

charges. 14     He also alleges that parole officials have violated
"Double Jeopardy"        because the parole hold is the only thing
standing in the way of his release on the PR bond set by the trial
court in his pending criminal case. 15          Noting further that he has
been exposed to COVID-19 while at the Jail, Stewart asks this court
to lift the parole hold and grant him release from custody. 16


                              II.     Discussion

     To the extent that Stewart's allegations call into question
the validity of parole revocation proceedings that remain pending
for final adjudication, the Supreme Court has held that federal
courts may not interfere with ongoing state criminal proceedings
unless extraordinary circumstances are present.                See Younger v.
Harris, 91 S. Ct. 746, 750-51 (1971).          Abstention is required under
the Younger doctrine         when   "(1) the federal         proceeding   would
interfere with an ongoing state judicial proceeding; (2) the state
has an important interest in regulating the subject matter of the


     13
          Id. at 3.
      Id. at 3;
     14
                        Plaintiff's    MDS,   Docket    Entry No.    6,   p.   6
Response 7.
      Complaint, Docket Entry No. 1, p. 3; Plaintiff's MDS, Docket
     15

Entry No. 6, pp. 6-7 Response 8.
     16
          Complaint, Docket Entry No. 1, p. 5.
                                      -4-
claim; and (3) the plaintiff has an adequate opportunity in the

state proceedings to raise constitutional challenges."                            Bice v.

Louisiana Public Defender Board, 677 F.3d 712, 716 (5th Cir. 2012)
(citation and internal quotation marks omitted);                     see also Vidal v.
Board     of     Pardons     and      Paroles,     No.     3:20-cv-1507-X-BN,        2020
WL 4678437, at *2 (N.D. Tex. June 15, 2020) ( u 'Younger abstention
applies     to    pending       criminal      proceedings      as    well    as    parole
revocation proceedings affecting state court orders.' 11)                         (quoting
George v. Colorado Department of Corrections, No. 15-cv-0436-LTB,
2015 WL        2398179,    at    *2    (D.    Colo. May 18,          2015)   (citations
omitted)).
     The court concludes that abstention is required because all
three of the Younger criteria are satisfied.                    First, the exhibits
provided by Stewart confirm that he has been charged in an ongoing
parole    revocation         proceeding       with       violating    the    terms    and
conditions of his parole by committing technical violations and by
committing a new criminal offense.                 Second, the exhibits show that
Stewart was on parole from a 15-year prison sentence that he had
received for possession of a firearm by a felon when he committed
these violations.          The State of Texas has an important interest in
regulating compliance with the terms and conditions of parole for
offenders       who   have      been    granted      supervised       release      before
discharging a prison sentence.               Third, Stewart will have an avenue
to pursue claims related to his parole revocation in a habeas
corpus proceeding under Article 11.07 of the Texas Code of Criminal

                                             -5-
Procedure .. See, e.g., Ex parte Evans, 964 S.W.2d 643, 647 (Tex.

Crim. App. 1998) (citing Board of Pardons and Paroles ex rel. Keene
v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex.
Crim. App. 1995)). Under these circumstances, federal intervention
is not warranted.

      To the extent that Stewart asks the court to lift the parole
hold and grant him immediate release from custody, he cannot pursue
this type of relief in a civil rights action.     The Supreme Court
has recognized that a civil rights action pursuant to 42 U.S.C.
§   1983 must yield to the more specific federal habeas corpus
statute, with its attendant procedural and exhaustion requirements,
when an inmate seeks injunctive relief that challenges the fact or
duration of his confinement.   See Nelson v. Campbell, 124 S. Ct.
2117, 2122 {2004) (citing Freiser v. Rodriguez, 93 S. Ct. 1827,
1836 (1973)). Thus, the proper method for Stewart to challenge the
parole hold imposed against him is to file a petition for a writ of
habeas corpus. See Webster v. Beckette, Civil Action No. 5:08cv31,
2008 WL 1930090, at *2 (E.D. Tex. April 30, 2008) ( \\ The proper
method for the Plaintiff to challenge a parole hold issued by a
criminal justice agency is by filing a petition for a writ of
habeas corpus in federal court.") (citing Birdwell v. Skeen, 983
F.2d 1332, 1335 {5th Cir. 1993)).
      The court declines to recharacterize Stewart's Complaint as a
federal habeas corpus petition.     Before seeking habeas relief in
federal court, a petitioner must exhaust available state court

                                -6-
remedies.   See, e.g., Dickerson v. Louisiana, 816 F.2d 220, 225

(5th Cir. 1987) (citing Braden v. 30th Judicial Circuit Court of
Kentucky, 93 s. Ct. 1123� 1127-28 (1973)) (citations omitted). The
exhaustion requirement is satisfied only when the grounds urged in
a federal petition were fairly presented to the state's highest
court in a procedurally proper manner.   See Nickleson v. Stephens,
803 F.3d 748, 753 (5th Cir. 2015) (citing Morris v. Dretke, 379
F.3d 199, 204 (5th Cir. 2004)).      A Texas criminal defendant may
seek habeas relief from a parole hold in state court under

Article 11.07,   which is   "solely within the jurisdiction and
authority of the Texas Court of Criminal Appeals."        Ex parte
Abdullah, No. 06 11-00043-CR, 2011 WL 2226153, at *1 (Tex. App. -
Texarkana June 7, 2011, pet. ref'd) (citing Tex. Code Crim. Proc.
Ann. art. 11.07; Keene, 910 S.W.2d at 483);      see also Ex parte
Turner, No. 12-19-00357-CR, 2020 WL 500780, at *3, n.2 (Tex. App.
- Tyler, Jan. 31, 2020, no pet.) (citations omitted).       Because
Stewart concedes that he has not filed any other action in state
court relating to the claims outlined in his Complaint, it appears
that he has not exhausted available state court remedies for
purposes of seeking federal habeas review. 17    Accordingly,   this
action will be dismissed for failure to state a claim upon which
relief may be granted.



    17
      Complaint, Docket Entry No. 1, pp. 9-10; Plaintiff's MDS,
Docket Entry No. 6, p. 7 Response 9(C).
                               -7-
                          III.    Conclusion and Order

       ·Based on the foregoing, the court ORDERS as follows:

       1.        The Complaint for Violation of Civil Rights under
                 42 U.S. C. § 1983 filed by Mark Daniel Stewart
                 (Docket Entry No. 1) is DISMISSED with prejudice.

       2.        The dismissal will count as a "strike" for purposes
                 of 28 u.s.c. § 1915(g).

       The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff.             The Clerk will also send a

copy        to    the   Manager    of     the   Three    Strikes   List   at

Three_Strikes@txs.uscourts.gov.

       SIGNED at Houston, Texas, on this the 28th day of May, 2021.




                                                      SIM LAKE
                                        SENIOR UNITED STATES DISTRICT JUDGE




                                        -8-
